Dismissed and
Memorandum Opinion filed July 22, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00066-CV
____________
 
BRIAN HYNES, Appellant
 
V.
 
JENINE CANELL, Appellee
 
 
 

On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 54136
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed February 3, 2010. 
The clerk’s record was filed on March 16, 2010.  The reporter’s record was
filed February 26, 2010.  No brief was filed.
            On May 27, 2010, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before June 28, 2010, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no
response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Brown,
Sullivan, and Christopher.